Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 06/07/2021 in which claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
 
Response to Arguments
4. 	Applicant’s arguments, see pages 7-14, filed 06/07/2021, with respect to the rejections of claims 1-3, 10-11, 15, 17 have been fully considered and the arguments with respect to Radford et al. (GB 2536043 A) are not persuasive (as described in detail below), also amended claims are moot in view of new grounds of rejection by relying on teachings of Radford et al. (as described in Claim Rejections - 35 USC § 102).
 	Applicant argues that nowhere does Radford, nor any combination of the cited prior art, teach or suggest sending a signal to the mobile airborne device (e.g., UAV) that "directs the mobile airborne device to move out of the field of view of the primary camera". 

 	More specifically, as described in currently amended Claim 1, if a mobile airborne device (e.g., a UAV) is within the field of view of a camera, then it is directed to move out of the field of view of the camera ("in response to detecting the mobile airborne device within the field of view of the primary camera, transmitting, by a transmitter, a signal to the mobile airborne device to direct the mobile airborne device to move out of the field of view of the primary camera"). 
 	It is axiomatic that equating the gist (i.e., the overall concept of the invention) and/or the end result (i.e., the end product from or result of performing a particular invention) of the presently claimed invention and that of the prior art is prohibited. (See section 2141.02(II) of the MPEP.) 
 	That is, the gist and/or end result of both the cited prior art and the present invention is that the drone moves to a new position. However, equating these two gists/end results is prohibited by the MPEP, particularly since the prior art described specific steps for responding to a drone that enters a restricted airspace, while the present invention claims specific steps for removing a drone from a field of view of a camera. 
 	As such, Applicant respectfully requests that the rejections of currently amended independent Claims 1, 10, and 15 be withdrawn. 

  	Further Para[0044] teaches while the UAV or other object is being tracked by both the radar system and the video tracker unit, the EO/IR Jammer Console has knowledge 
 	Based on the above teachings of Radford that the EO/IR System 7  is capable of measuring object position with a video frame 101 in HFOV and VFOV (claim 4, 10,11 para[0028], [0030]) and is  detecting and tracking the object (UAV) in the maximum range by the video tracker unit 16 (para[0030]) RF jammer unit 17  is used only when the object (UAV) is in range and  (para[0044] –[0045]), and the object (UAV)  is disrupted (crashing, running out of fuel, or being brought down to the ground in a controlled manner (para[0009]), thus once the UAV disrupted it is no longer within the field of view of the EO/IR camera i.e. not in the video frame 101, therefore, it is implicit that after the object (UAV)  is detected by the EO/IR camera and is tracked for a couple of frames, that the 
 	Thus Radford et al. teaches currently amended independent Claims 1, 10, and 15.
 		Applicant further argues that with regard to currently amended dependent Claim 2, a combination of the cited prior art does not teach or suggest "wherein the signal is a packet of instructions directing the mobile airborne device to move to a particular position that is out of the field of view of the primary camera", as supported by paragraph [0047] of the present specification as originally filed. 
 	The final Office Action cites paragraphs [0005] and [0047] of Radford, which teach various processes for disabling a UAV. Radford and/or a combination of the cited prior art does not teach or suggest the signal that is sent to the mobile airborne device directs that airborne device to move to a particular position that is out of the field of view of the primary camera ("wherein the signal is a packet of instructions directing the mobile airborne device to move to a particular position that is out of the field of view of the primary camera"). 
 	Applicant respectfully requests that the rejection of dependent method Claim 2, as well as similar dependent camera Claim 11 and dependent mobile airborne device Claim 17, be withdrawn. 
 	Examiner respectfully disagrees and clarifies that claim 10 & Para [0046] – [0048] teaches when the RF jamming transmissions applied as long it is felt necessary to take control of the UAV, one effect of RF jamming make the UAV start to fall to the ground 
 	Also Based on the above teachings of Radford that the EO/IR System 7  is capable of measuring object position with a video frame 101 in HFOV and VFOV (claims 10-11, para[0028], [0030]) and is  detecting and tracking the object (UAV) in the maximum range by the video tracker unit 16 (para[0030]) RF jammer unit 17  is used only when the object (UAV) is in range and  (para[0044] –[0045]), and the object (UAV)  is disrupted (crashing, running out of fuel, or being brought down to the ground in a controlled manner (para[0009]), thus once the UAV disrupted it is no longer within the field of view of the EO/IR camera i.e. not in the video frame, therefore, it is implicit that after the object (UAV)  is detected by the EO/IR camera and is tracked for a couple of frames, that the object (UAV)  is jammed and the EO/IR camera no longer tracks it.,  therefore, it is implicit that after the object (UAV) is detected by the EO/IR camera and is tracked for a couple of frames, that the object (UAV) is jammed by the RF jamming transmissions and the EO/IR camera no longer tracks it and jammed UAV may simply fly to or between pre-programmed waypoints. Thus Radford et al. teaches “wherein the signal is a packet of instructions directing the mobile airborne device to move to a particular position that is out of the field of view of the primary camera"
  Thus Radford et al. teaches dependent method Claim 2, as well as similar dependent camera Claim 11 and dependent mobile airborne device Claim 17.
 	Applicant further argues with regard to exemplary currently amended dependent method Claim 3, a combination of the cited prior art does not teach or suggest "wherein the signal is a data-less signal, wherein the mobile airborne device moves out of the field 
The final Office Action cites paragraph [0009] of Radford as teaching this feature. However, Radford and/or a combination of the cited prior art never teaches or suggests a UAV detecting a data-less signal (indicating that the UAV is in the camera's field of view), thereby causing the UAV/mobile airborne device to move out the camera's field of view. 
As such, Applicant respectfully requests that the rejection of dependent method Claim 3 be withdrawn. 
	Examiner respectfully disagrees and clarifies that para [0009] teaches the effect of the jamming signal is to disrupt the planned operation of the UAV 50g, shown as a sudden change in direction 901 of the UAV. The EWIR jammer system continues to track and disrupt the UAV for as long as required, resulting in the UAV either crashing, running out of fuel, or being brought down to the ground in a controlled manner. & further Para [0041] & Fig. 11 teaches of RF jamming signals are broadcast through RF jammer unit 17. 
 	Also Based on the above teachings of Radford that the EO/IR System 7  is capable of measuring object position with a video frame 101 in HFOV and VFOV (para[0028], [0030]) and is  detecting and tracking the object (UAV) in the maximum range by the video tracker unit 16 (para[0030]) RF jammer unit 17  is used only when the object (UAV) is in range and  (para[0044] –[0045]), and the object (UAV)  is disrupted (crashing, running out of fuel, or being brought down to the ground in a controlled manner (para[0009]), thus once the UAV disrupted it is no longer within the field of view of the EO/IR camera i.e. not 

Double Patenting
5. 	The nonstatutory double patenting rejection still holds since the terminal disclaimer against U.S patent 10,432,868 is not filed.
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. 	Claims 1-3, 5-8, 10-12, 14-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8, 11-14, 16-19 of U.S. Patent No. 10,432,868 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted 
US Patent: US 10,432,868 B2 
Instant application: 16/522,111
1.  A camera comprising: a sensor for detecting a mobile airborne device within a field of view of the camera, wherein the camera is a primary camera, wherein a three-dimensional physical space is within the field of view of the primary camera;  a signal generator, wherein the signal generator generates a signal that, when received by the mobile airborne device, causes the mobile airborne device to exit the three-dimensional physical space;  a transmitter, wherein the transmitter transmits the signal to the mobile airborne device to cause the mobile airborne device to exit the three-dimensional physical space that is within the field of view of the primary camera;  a location device, wherein the location device detects that the mobile airborne device is at a distance 
device within the field of view of the primary camera has been predetermined to be smaller than a predetermined size;  and one or more processors, wherein the 
one or more processors determine that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the predetermined size, and in response to determining that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the predetermined size, override the signal to the mobile airborne device such that the mobile airborne device is no longer directed to exit the three-dimensional physical space.
A camera comprising: a sensor for detecting a mobile airborne device within a field of view of the camera; a signal generator, wherein the signal generator generates a signal that, when received by the mobile airborne device, directs the mobile airborne device to move out of the field of view of the camera; and a transmitter, wherein the transmitter transmits the signal to the mobile airborne device to direct the mobile airborne device to move out of the field of view of the camera.

2.  The camera of claim 1, wherein the signal is a packet of instructions directing the mobile airborne device to exit the three-dimensional physical space that is 
The camera of claim 10, wherein the signal is a packet of instructions directing the mobile airborne device to move out of the field of view of the camera.
5.  The camera of claim 1, further comprising: an image recognition device, wherein the image recognition device identifies a predefined physical feature of the mobile airborne device, and wherein the transmitter transmits the signal to the mobile airborne device to cause the mobile airborne device to exit the three-dimensional physical space in response to the image recognition device identifying the predefined physical feature of the mobile airborne device.
14. The camera of claim 10, further comprising: an image recognition device, wherein the image recognition device identifies a predefined physical feature of the mobile airborne device, and wherein the transmitter transmits the signal to the mobile airborne device to cause the mobile airborne device to move out of the field of view of the camera in response to the image recognition device identifying the predefined physical feature of the mobile airborne device.
6.  A mobile airborne device comprising: a propulsion device that flies the mobile airborne device;  a navigation device that identifies and controls a current physical location of the mobile airborne device within a three-dimensional physical space;  a signal receiver, wherein the signal receiver receives a signal from a primary camera, wherein the signal from the 
wherein the signal causes the navigation device to direct the propulsion device to fly the mobile airborne device out of the three-dimensional physical space that is within the field of view of the primary camera;  a location device, wherein the location device detects that the mobile airborne device is at a distance from the primary camera such that an appearance of the mobile airborne device within the field of view of the primary camera has been predetermined to be smaller than a predetermined size;  and one or more processors, wherein the one or more processors determine that the appearance of the mobile airborne device within the field of view of the primary 

 A mobile airborne device comprising: a propulsion device that flies the mobile airborne device; a navigation device that controls a current physical location and positioning of the mobile airborne device; and a signal receiver, wherein the signal receiver receives a signal from a primary camera, wherein the signal from the primary camera is generated by the primary camera in response to the primary camera detecting the mobile airborne device within a field of view of the primary camera, and wherein the signal causes the navigation device to direct the propulsion device to fly the mobile airborne device out of the field of view of the primary camera.

16. The mobile airborne device of claim 15, wherein the mobile airborne device is a flying camera drone, and wherein the mobile airborne device further comprises: an on-board camera.
8.  The mobile airborne device of claim 6, wherein the signal receiver is a data packet receiver, and wherein the signal from the primary camera is a packet of instructions directing the navigation device to direct the propulsion device to fly the mobile airborne device out of the three-
 wherein the signal receiver is a data packet receiver, and wherein the signal from the primary camera is a packet of instructions directing the navigation device to direct the propulsion device to fly the mobile airborne device out of the field of view of the primary camera.

20. The mobile airborne device of claim 15, further comprising: a predefined-shaped object affixed to an exterior of the mobile airborne device, wherein the predefined-shaped object is recognizable by the primary camera to identify the mobile airborne device.
12.  A method of removing a mobile airborne device from a field of view of a primary camera, the method comprising: detecting, by a sensor associated with a primary camera, a mobile airborne device within a field of view of the primary camera, wherein a three-dimensional physical space is within the field of view of the primary camera;  generating, by a signal generator, a signal that, when received by the mobile airborne device, causes the mobile airborne device to exit the three-dimensional physical space;  transmitting, by a transmitter, the signal to 
mobile airborne device is at a distance from the primary camera such that an appearance of the mobile airborne device within the field of view of the primary camera has been predetermined to be smaller than a predetermined size;  determining, by one or more processors, that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the predetermined size;  and in response to determining that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the predetermined size, overriding the signal to the mobile airborne device such that the mobile airborne device is no 
 A method of removing a mobile airborne device from a field of view of a primary camera, the method comprising: detecting, by a sensor associated with a primary camera, a mobile airborne device within a field of view of the primary camera; and in response to detecting the mobile airborne device within the field of view of the primary camera, transmitting, by a transmitter, the signal to the mobile airborne device to direct the mobile airborne device to move out of the field of view of the primary camera.
detecting, by a location device, that the mobile airborne device is at a distance from the primary camera such that an appearance of the mobile airborne device within the field of view of the primary camera has been predetermined to be smaller than a predetermined size; determining, by one or more processors, that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the predetermined size; and in response to determining that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the predetermined size, overriding the signal to the mobile airborne device such that the mobile airborne device is no longer directed to exit the three-dimensional physical space.

2. The method of claim 1, wherein the signal is a packet of instructions directing the mobile airborne device to move to a particular position that is of the field of view of the primary camera.
14.  The method of claim 12, wherein the signal is a data-less signal, wherein the mobile airborne device exits the three-dimensional physical space in response to detecting the data-less signal.
3. The method of claim 1, wherein the signal is a data-less signal, wherein the mobile airborne device moves out of the field of view of the primary camera in response to detecting the data-less signal.
16.  The method of claim 12, further comprising: identifying, by an image recognition device, a predefined physical feature of the mobile airborne device, and wherein the transmitter transmits the signal to the mobile airborne device to cause the mobile airborne device to exit the three-dimensional physical space in response to the image recognition device 
, further comprising: identifying, by an image recognition device, a predefined physical feature of the mobile airborne device, and wherein the transmitter transmits the signal to the mobile airborne device to direct the mobile airborne device to move out of the field of view of the primary camera in response to the image recognition device identifying the predefined physical feature of the mobile airborne device.

 further comprising: defining, by one or more processors, a three-dimensional physical space that is defined by the field of view of the primary camera; detecting, by one or more processors and based on signals from an orientation sensor within the primary camera, that the field of view of the primary camera has changed to a new field of view due to movement of the primary camera, wherein a new three-dimensional physical space is defined by the new field of view; in response to detecting that the field of view of the primary camera has changed, generating, by the signal generator, a new signal that, when received by the mobile airborne device, directs the mobile airborne device to exit the new three-dimensional physical space; and transmitting, by the transmitter, the new signal to the mobile airborne device to direct the mobile airborne device to exit the new three-dimensional physical space that is within the new field of view of the primary camera.

7. The method of claim 1, further comprising: repeatedly transmitting, by the transmitter, the signal to a plurality of mobile airborne devices until none of the plurality of mobile airborne devices is within the field of view of the primary camera.
19.  The method of claim 12, wherein a specifically colored and shaped marking is affixed to the mobile airborne device, and wherein the method further comprises: detecting, by the primary camera, the specifically colored and shaped marking that is affixed to the mobile airborne device;  in response to detecting the specifically colored and shaped marking that is affixed to the mobile airborne device, transmitting the signal to the mobile airborne device that causes the 
 wherein a specifically colored and shaped marking is affixed to the mobile airborne device, and wherein the method further comprises: detecting, by the primary camera, the specifically colored and shaped marking that is affixed to the mobile airborne device; in response to detecting the specifically colored and shaped marking that is affixed to the mobile airborne device, transmitting the signal to the mobile airborne device that causes the mobile airborne device to move out of the field of view of the primary camera to the mobile airborne device that has the specifically colored and shaped marking.



Claim Rejections - 35 USC § 112
7. 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 12 recites the limitation " the three-dimensional physical space." in the 3rd paragraph of the claim  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
8. 	The following is a statement of reasons for the indication of allowable subject matter in claim 12:
 	Detecting, by a location device, that the mobile airborne device is at a distance from the primary camera such that an appearance of the mobile airborne device within the field of view of the primary camera has been predetermined to be smaller than a predetermined size; determining, by one or more processors, that the appearance of the mobile airborne device within the field of view of the primary camera is smaller than the 
 	Subject matter in claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and overcoming the antecedent basis in the claim (Claim Rejections - 35 USC § 112).

Claim Rejections - 35 USC § 102
9.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. 	Claims 1-4, 6, 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radford et al. (GB 2536043 A)

 	Regarding claim 1, Radford discloses a method of removing a mobile airborne device from a field of view of a primary camera, the method comprising: detecting, by a (para[0013], [0017] & figs. 1, 7 & Claim 10 teaches of the EO/IR System 7  comprises EO/IR cameras 12 & fig. 7 & para[0028] teaches the EO/IR System 7 is capable of measuring object position (UAV50)  within the video frame 101 in HFOV and VFOV, and UAV is within the field of view of the EO/IR camera. para[0032] discloses the video tracker unit 16 detecting a potential object within a video frame/ frames and the object is acquired (i.e. the video tracker has detected the object on sufficient video frames that it considers the detected object to be a candidate for continuing the video tracking process); and in response to detecting the mobile airborne device within the field of view of the primary camera, transmitting, by a transmitter, a signal to the mobile airborne device to direct the mobile airborne device to move out of the field of view of the primary camera. (claims 4, 10 & para[0031], [0037] - [0041]  & figs. 1, 7- 8 teaches of the and UAV is within the field of view of the EO/IR camera & EO/IR jammer console 11 and  radio transmission power being received by the UAV from the UAV operator(s), para [0042]- [0047] & figs. 1, 7- 8, 12 teaches of the RF jammer system 8 comprises RF jammer unit 17  jamming transmissions to  dent the UAV access and jammed UAV may simply fly to or between pre-programmed waypoints, Para[0009] teaches The EWIR jammer system continues to track and disrupt the UAV for as long as required, resulting in the UAV either crashing, running out of fuel, or being brought down to the ground in a controlled manner). (Therefore once the UAV disrupted it is no longer within the field of view of the EO/IR camera i.e. not in the video frame, hence, it is implicit that after the object (UAV) is detected and is tracked by the EO/IR camera for a couple of frames, that the object (UAV) is jammed and the EO/IR camera no longer tracks it)

 	Regarding claim 2, Radford further discloses the method, wherein the signal is a packet of instructions directing the mobile airborne device to move out of the field of view of the primary camera (figs. 1, 7- 8 & Para[0032],  [0046] – [0048] & Claims 4, 10-11 teaches when the RF jamming transmissions applied as long it is felt necessary to take control of the UAV, one effect of RF jamming make the UAV start to fall to the ground within seconds or jammed UAV may simply fly to or between pre-programmed waypoints (specific 3D spatial positions).   

 	Regarding claim 3, Radford further discloses the method, wherein the signal is a data-less signal, wherein the mobile airborne device moves out of the field of view of primary camera in response to detecting the data-less signal (para [0009] teaches the effect of the jamming signal is to disrupt the planned operation of the UAV 50g, shown as a sudden change in direction 901 of the UAV. The EWIR jammer system continues to track and disrupt the UAV for as long as required, resulting in the UAV either crashing, running out of fuel, or being brought down to the ground in a controlled manner. & further Para [0041] & Fig. 11 teaches of RF jamming signals are broadcast through RF jammer unit 17). 	 

 	Regarding claim 4, Radford further discloses the method, wherein the field of view of the primary camera is defined by bounding vectors, and wherein maximum lengths of (Para[0028] & fig. 7 teaches of  the EO/IR System 7 is capable of measuring object position within the video frame 101 with high accuracy of approximately one pixel (pixel element) in the horizontal field of view (HFOV) 211 and vertical field of view (VFOV) 210 detecting the UAV 50). 

 	Regarding claim 6, Radford further discloses the method, further comprising: defining, by one or more processors, a three-dimensional physical space that is defined by the field of view of the primary camera (Para[0038], [0044]  teaches by combining radar object azimuth position and range with EO/IR system object azimuth and elevation position, the precise location of the object in three-dimensional (3D) space can be determined & Referring to figure 7, the EO/IR System 7 is capable of measuring object position within the video frame 101 with high accuracy of approximately one pixel (pixel element) in the horizontal field of view (HFOV) 211 and vertical field of view (VFOV) 210); detecting, by one or more processors and based on signals from an orientation sensor within the primary camera, that the field of view of the primary camera has changed to a new field of view due to movement of the primary camera, wherein a new three-dimensional physical space is defined by  the new field of view (para[0036] teaches when the video tracker unit 16 is tracking the object, the object's elevation angle with respect to the ground is accurately known (refer to figure 4 item 304). This elevation angle can be passed back from the EO/IR jammer console 11 to the Radar Console 10 to enable the radar console to optimally change the tilt angle of the radar tilting unit 6 and Para[0009], [0039] teaches of the pan/tilt 9 which allow directional antennas 18 on the RE Jammer System 8 to optimally point towards the object to maximize the amount of jamming energy that may be transmitted towards the object); in response to detecting that the field of view of the primary camera has changed, generating, by the signal generator, a new signal that, when received by the mobile airborne device, directs  the mobile airborne device to exit the new three-dimensional physical space (Claim 10 -11 teaches a counter--UAV system, wherein the EO/IR cameras and the directional antenna(s) of the RF jammer system are all mounted on the same pan/tilt unit and aligned so that the directional antennas have their axis of maximum transmission power nominally parallel to the boresight (center of the video frame) of the EO/IR cameras such that the directional antennas inherently point towards the UAV when the UAV is within the field of view of the EO/IR camera system & where the system console controls the position of both pan/tilt units such that the directional antenna(s) are moved so that their axis of maximum transmission power is nominally parallel to the boresight (center of the video frame) of the EO/IR cameras when a UAV is in the field of view of the EO/IR camera); and transmitting, by the transmitter, the new signal to the mobile airborne device to direct  the mobile airborne device to exit the new three-dimensional physical space that is within the new field of view of the primary camera (para[0006] teaches of the moveable electro-optic/thermal imager camera system para [0042]- [0047] & figs. 1, 7- 8, 12 teaches of the RF jammer system 8 comprises RF jammer unit 17  jamming transmissions to  dent the UAV access and jammed UAV may simply fly to or between pre-programmed waypoints). 

 	Regarding claim 10, Parker discloses a camera comprising a sensor for detecting a mobile airborne device (para[0013], [0017] & figs. 1, 7 & Claim 10 teaches of the EO/IR System 7  comprises EO/IR cameras 12 & fig. 7 & para[0028] teaches the EO/IR System 7 is capable of measuring object position (UAV50)  within the video frame 101 in HFOV and VFOV, and UAV is within the field of view of the EO/IR camera. para[0032] discloses the video tracker unit 16 detecting a potential object within a video frame/ frames and the object is acquired (i.e. the video tracker has detected the object on sufficient video frames that it considers the detected object to be a candidate for continuing the video tracking process); a signal generator, wherein the signal generator generates a signal that, when received by the mobile airborne device, directs the mobile airborne device to move out of the field of view of the primary camera (claims 4, 10 &. para[0031], [0037] - [0041]  & figs. 1, 7- 8 teaches of the EO/IR jammer console 11 and  radio frequency power generated by each power amplifier depends on the system design and especially the radiated power required to exceed the radio transmission power being received by the UAV from the UAV operator(s) or other communication channels, para [0042]- [0047] & figs. 1, 7- 8, 12 teaches of the RF jammer system 8 comprises RF jammer unit 17  jamming transmissions to  dent the UAV access and jammed UAV may simply fly to or between pre-programmed waypoints, Para[0009] teaches The EWIR jammer system continues to track and disrupt the UAV for as long as required, resulting in the UAV either crashing, running out of fuel, or being brought down to the ground in a controlled manner); a transmitter, wherein the transmitter transmits the signal to the mobile airborne device to direct the mobile airborne device to move out of the field of view para [0042]- [0047] & figs. 1, 7- 8, 12 teaches of the RF jammer system 8 comprises RF jammer unit 17  jamming transmissions to  dent the UAV access and jammed UAV may simply fly to or between pre-programmed waypoints). (Therefore once the UAV disrupted it is no longer within the field of view of the EO/IR camera i.e. not in the video frame, hence, it is implicit that after the object (UAV) is detected and is tracked by the EO/IR camera for a couple of frames, that the object (UAV) is jammed and the EO/IR camera no longer tracks it).

 	Regarding claim 11, Radford further discloses the camera, wherein the signal is a packet of instructions directing the mobile airborne device to move out of the field of view of the camera. (para [0005] teaches UAV should be controlled in some way either by stopping it, catching it or diverting it from its operator's planned course & para [0047] & figs. 1, 7- 8 a jammed UAV may simply fly to or between pre-programmed waypoints (specific 3D spatial positions) waiting for a new instruction over its jammed control data link or WiFi bidirectional data link channels). 
 	
 	Regarding claim 13, Radford discloses the camera, wherein the field of view of the camera is defined by vectors, and wherein maximum lengths of the vectors are limited only by an ability of the camera to capture an image of the mobile airborne device (Para[0028] & fig. 7 teaches of  the EO/IR System 7 is capable of measuring object position within the video frame 101 with high accuracy of approximately one pixel (pixel element) in the horizontal field of view (HFOV) 211 and vertical field of view (VFOV) 210 detecting the UAV 50). 

 	Claim Rejections - 35 USC §103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15. 	Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Radford et al. (GB 2536043 A) in view of Wouhaybi et al. (US 2016/0180719 A1).

Regarding claim 5, Radford discloses the method of claim 1, Radford further discloses further wherein the transmitter transmits the signal to the mobile airborne device to direct the mobile airborne device to move out of the field of view of the primary camera (para [0042] - [0047] & figs. 1, 7- 8, 12 teaches of the RF jammer system 8 comprises RF jammer unit 17 jamming transmissions to dent the UAV access and jammed UAV may simply fly to or between pre-programmed waypoints). 
 	Radford does not explicitly disclose further comprising identifying, by an image recognition device, a predefined physical feature of the mobile airborne device, and wherein the transmitter transmits the signal in response to the image recognition device identifying the predefined physical feature of the mobile airborne device. However Wouhaybi discloses further comprising identifying, by an image recognition device, a predefined physical feature of the mobile airborne device, and wherein the transmitter transmits the signal to the airborne device in response to the image recognition device identifying the predefined physical feature of the mobile airborne device (Para[0019] teaches of the optical character recognition to determine an identity of the drone (e.g., via analysis of a pictures of the drone when it has identifying markings & Para[0030] teaches of multiple notifications may be transmitted for a single drone). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and tracking radar-track UAVs (objects) and selectively enables/disables the RF jammer of Radford with the method to receive location information of an unmanned aerial vehicle and notification module is configured to query a policy database to retrieve a notification condition for a property of 

 	Regarding claim 14, Radford discloses the camera of claim 10, Radford discloses further wherein the transmitter transmits the signal to the mobile airborne device to cause the mobile airborne device to move out of the field of view of the primary camera (para [0042] - [0047] & figs. 1, 7- 8, 12 teaches of the RF jammer system 8 comprises RF jammer unit 17 jamming transmissions to dent the UAV access and jammed UAV may simply fly to or between pre-programmed waypoints).  
	Radford does not explicitly disclose further comprising: an image recognition device, wherein the image recognition device identifies a predefined physical feature of the mobile airborne device, and wherein the transmitter transmits the signal to the mobile airborne device in response to the image recognition device identifying the predefined physical feature of the mobile airborne device. However Wouhaybi discloses an image recognition device, wherein the image recognition device identifies a predefined physical feature of the mobile airborne device, and wherein the transmitter transmits the signal to the mobile airborne device to cause the mobile airborne device to exit the three- dimensional physical space in response to the image recognition device identifying the predefined physical feature of the mobile airborne device (Para[0019] teaches of the optical character recognition to determine an identity of the drone (e.g., via analysis of a pictures of the drone when it has identifying markings & Para[0030] teaches of multiple notifications may be transmitted for a single drone (e.g., a subsequent push notification may be transmitted when the drone arrives at the property and another notification when the drone has exited the property). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and tracking radar-track UAVs (objects) and selectively enables/disables the RF jammer of Radford with the method to receive location information of an unmanned aerial vehicle and a notification module is configured to query a policy database to retrieve a notification condition for a property of Wouhaybi in order to provide a system which enables to update the drone information database with the information. 

16. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Radford et al. (GB 2536043 A) in view of  Venema et al. (US 2014/0251123 A1). 

 	Regarding claim 7, Radford discloses the method of claim 1, Radford further discloses mobile airborne devices is within the field of view of the primary camera (Fig. 7 & claims 4, 10). 
 	Radford does not explicitly disclose further comprising: repeatedly transmitting, by the transmitter, the signal to a plurality of mobile airborne devices until none of the plurality of mobile airborne devices is within the field of view. However Venema discloses further comprising: repeatedly transmitting, by the transmitter, the signal to a plurality of mobile airborne devices until none of the plurality of mobile airborne devices is within the field of view (Para [0034] & Fig. 3 teaches of a target cue (step 52) arid target detection system 14 update and prioritize a list of multiple target cues (step 56) if subjected to a "swarm" of targets and pass the highest priority target cue to weapon system 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and tracking radar-track UAVs (objects) and selectively enables/disables the RF jammer of Radford with the method of for generating range-to-target measurements, and control electronics includes a tracking controller of Venema in order to provide a system for automated tracking of UAVs. 

17. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Radford et al. (GB 2536043 A) in view of Wouhaybi et al. (US 2016/0180719 A1) and Flesishman et al. (US 2016/0122038 Al). 

 	Regarding claim 8, Radford discloses the method of claim 1, Radford further discloses transmitting the signal to the mobile airborne device that causes the mobile airborne device to move out of the field of view of the primary camera (para [0042] - [0047] & figs. 1, 7- 8, 12 teaches of the RF jammer system 8 comprises RF jammer unit 17 jamming transmissions to dent the UAV access and jammed UAV may simply fly to or between pre-programmed waypoints).  
 	Radford does not explicitly disclose wherein a specifically colored and shaped marking is affixed to the mobile airborne device, and wherein the method further comprises: detecting, by the primary camera, the specifically colored and shaped marking that is affixed to the mobile airborne device; in response to detecting the specifically colored and shaped marking that is affixed to the mobile airborne device, transmitting the signal to the mobile airborne device that has the specifically colored and shaped marking that causes the mobile airborne device to exit the three-dimensional physical that Is within Para[0019| teaches of the optical character recognition to determine an identity of the drone (e.g., via analysis of a pictures of the drone when it has identifying markings); in response to detecting the shaped marking that is affixed to the mobile airborne device, transmitting the signal to the mobile airborne device that has the shaped marking (Para[0030] teaches of multiple notifications may be transmitted for a single drone (e.g., a subsequent push notification may be transmitted when the drone arrives at the property and another notification when the drone has exited the property). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and tracking radar-track UAVs (objects) and selectively enables/disables the RF jammer of Radford with the method to receive location information of an unmanned aerial vehicle, a notification module is configured to query a policy database to retrieve a notification condition for a property of Wouhaybi in order to provide a system which enables to update the drone information database with the information. 
 	Radford in view of Wouhaybi does not explicitly disclose wherein a specifically colored is affixed to the mobile airborne device, and wherein the method further comprises: detecting, the specifically colored that is affixed to the mobile airborne device; in response to detecting the specifically colored that is affixed to the mobile airborne device, transmitting the signal to the mobile airborne device that has the specifically colored. However Flesishman discloses wherein a specifically colored is affixed to the Para [0037] teaches of the Optical markers may comprise patterns, shapes, colors, and/or or other features sufficient to identify their location to a UAV, Para [0069] - [0074] & Fig, 7 teaches of detecting one or more optical markers); in response to detecting the specifically colored that is affixed to the mobile airborne device, transmitting the signal to the mobile airborne device that has the specifically colored (Para [0069] - [0072] & Fig. 7 teaches of detecting one or more optical markers and adjusting output controls). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of method of detecting and tracking radar-track UAVs (objects) and selectively enables/disables the RF jammer detected by optical markings of Radford in view of Wouhaybi with the method in which position of the unmanned aerial vehicle is determined relative to the former optical marker based on the accessed image of Flesishman in order to provide a system in which position of the unmanned aerial vehicle is determined relative to the optical marker based on the accessed image which ensures that the accuracy of detecting the landing platform is increased.

18. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Radford et al. (GB 2536043 A) in view of Parker et al. (US 2017/0192089 A1).

 	Regarding claim 9, Radford discloses the method of claim 1, Radford does not explicitly disclose wherein the primary camera is photographing a subject other than the Para[0026] teaches of the monitor the airspace around a protected interest and area within the detection boundaries is considered to be a designated protected area, para[0076] – [0078] teaches of [0076] A second function of the system, 520 of FIG. 5, is to track a suspect sUAS that is within the system boundaries or approaching a protected area and 530 of FIG. 5, is to identify the sUAS that is approaching or within the system boundaries or protected area. Para [0081] - [0083] clearly teaches the system, 540 of FIG. 5, is to deter/interdict the operation of a targeted sUAS that has entered into the system boundaries or protected area). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and tracking radar-track UAVs (objects) and selectively enables/disables the RF jammer of Radford with the method of Integrated detection and countermeasure system for unmanned aerial vehicle i.e. drone, has signal generator and amplifier coupled with transmitting antenna to send signal to drone to alter one of speed, direction and altitude of drone of Parker in order to provide a system offering increased security, privacy, and protection from the threats of violence involving small drones

s 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taveira et al. (2016/0253907 A1) in view of Radford et al. (GB 2536043 A)

 	Regarding claim 15, Taveira discloses a mobile airborne device comprising: a propulsion device that flies the mobile airborne device (Para[0049| & Fig. ID teaches of the flight power source for a drone is from propellers); a navigation device that controls a current physical location and positioning of the mobile airborne device (Para[0055] & Fig. 1D teaches of the processor 120 may receive data from the navigation unit 125 and use such data in order to determine the present position and orientation of the drone 100, as well as the appropriate course towards the destination, the navigation unit 125 may include a GNSS receiver system (e.g., one or more GPS receivers) enabling the drone 100 to navigate using GNSS signals); wherein the signal causes the navigation device to direct the propulsion device to fly (para[0049] – [0055]  teaches of propellers and enabling drones to navigate). 
 	Taveira does not explicitly disclose a signal receiver, wherein the signal receiver receives a signal from a primary camera, wherein the signal from the primary camera is generated by the primary camera in response to the primary camera detecting the mobile airborne device within a field of view of the primary camera, and wherein the signal causes to fly the mobile airborne device out of the field of view of the primary camera.  However Radford discloses signal receiver, wherein the signal receiver receives a signal from a primary camera, wherein the signal from the primary camera is generated by the primary camera in response to the primary camera detecting the mobile airborne device within a field of view of the primary camera, and wherein the signal causes to fly the mobile (claims 10 -11 teaches EO/IR cameras and the directional antenna( s) of the RF jammer system are all mounted on the same pan/tilt unit and aligned so that the directional antennas have their axis of maximum transmission power nominally parallel to the boresight (centre of the video frame) of the EO/!R cameras such that the directional antennas inherently point towards the UAV when the UAV is within the field of view of the EO/IR camera system. & para[0031]-[0032], [0037] - [0041]  & figs. 1, 7- 8 teaches of the UAV detected on video frames and EO/IR jammer console 11 the radio transmission power being received by the UAV from the UAV operator(s) or other communication channels, para [0042]- [0047] & figs. 1, 7- 8, 12 teaches of the RF jammer system 8 comprises RF jammer unit 17  jamming transmissions to  dent the UAV access and jammed UAV may simply fly to or between pre-programmed waypoints, Para[0009] teaches The EWIR jammer system continues to track and disrupt the UAV for as long as required, resulting in the UAV either crashing, running out of fuel, or being brought down to the ground in a controlled manner) (Therefore, it is implicit that after the object (UAV) is detected and is tracked for a couple of frames, that the object (UAV) is jammed and the EO/IR camera no longer tracks it.). Hence It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of providing conditional access by drone to restricted areas, involves accessing restricted area by drone based on comparing received conditional access information and access parameters for drone of Taveira with the method of receiving information from the radar and video systems to allow classification of a detected airborne object and selectively enables/disables the RF jammer of Radford 

 	Regarding claim 16, Taveira further discloses the mobile airborne device, wherein the mobile airborne device is a flying camera drone, and wherein the mobile airborne device further comprises: an on-board camera (Para [0044] teaches of the drone used in camera-based recognition of the land features below the drone, and wherein the mobile airborne device further comprises: a camera (Fig 1b teaches of the landing sensors to be camera sensors & Further fig, ID teaches of the control unit of the drone to include camera 140).

 	Regarding claim 17, Radford further discloses the mobile airborne device, wherein the signal receiver is a data packet receiver, and wherein the signal from the primary camera is a packet of instructions directing the navigation device to direct the propulsion device to fly the mobile airborne device out of the field of view of the primary camera (para[0005] teaches UAV should be controlled in some way either by stopping it, catching it or diverting it from its operator's planned course para[0047]  & figs. 1, 7- 8 a jammed UAV may simply fly to or between pre-programmed waypoints (specific 3D spatial positions) waiting for a new instruction over its jammed control data link or WiFi bidirectional data link channels). Motivation to combine as indicated in claim 15.

the method, wherein the primary camera uses a zoom lens, and wherein the method further comprises: detecting, by a lens movement sensor on the primary camera, movement of zoom lens, wherein movement of the zoom lens changes the field of view of the primary camera (claim 4 teaches wherein one or more of the EO/IR cameras include a mechanism by which  the  field of view of that camera may be altered in accordance with instructions from a system console,, so as to maintain the optimum field of view for detecting or tracking the W\V; such a mechanism may include selectable or adjustable lenses(zoom lens), or electronic zooming where the field of view is set to a smaller area of the original video image from the camera system, or other methods of adjusting the field of view; and modifying, by one or more processors, the signal to the mobile airborne device based on the movement of the zoom lens. (claim 5, claim 10 teaches video output from EO/IR cameras provided to video tracker units capable of detecting a UAV within the video image and tracking the UAV, and EO/IR camera and RF jammer system are aligned and antennas inherently points towards the UAV when the UAV is within the field of view of the EO/IR  camera). Motivation to combine as indicated in claim 15.
	 
 	Regarding claim 19, Radford further discloses the mobile airborne device, wherein the field of view of the camera is defined by bounding vectors, and wherein maximum lengths of the bounding vectors are limited only by an ability of the camera to capture an image of the mobile airborne device (Para[0028] & fig. 7 teaches of  the EO/IR System 7 is capable of measuring object position within the video frame 101 with high accuracy of approximately one pixel (pixel element) in the horizontal field of view (HFOV) 211 and vertical field of view (VFOV) 210 detecting the UAV 50). Motivation to combine as indicated in claim 15.

20.  	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taveira et al. (2016/0253907 A1) in view of Radford et al. (GB 2536043 A) and Wouhaybi et al. (US 2016/0180719 Al)

 	 Regarding claim 20, Taveira in view of Radford discloses the mobile airborne device of claim 15, Taveira in view of Radford does not explicitly disclose further comprising: a predefined-shaped object affixed to an exterior of the mobile airborne device, wherein the predefined-shaped object is recognizable by the primary camera to identify the mobile airborne device. However Wouhaybi discloses a predefined-shaped object affixed to an exterior of the mobile airborne device, wherein the predefined shaped object is recognizable by the primary camera to identify the mobile airborne device (Para[0019] teaches of the optical character recognition to determine an identify of the drone (e.g., via analysis of a pictures of the drone when it has identifying markings & Para[0030] teaches of multiple notifications may be transmitted for a single drone (e.g., a subsequent push notification may be transmitted when the drone arrives at the property and another notification when the drone has exited the property). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of providing conditional access by drone to restricted areas, involves accessing restricted area by drone based on 

Conclusion
21. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425